                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



FLASH ELECTRONICS PVT. LTD.,

        Plaintiff,
                                                 CASE NO. 2:19-cv-736
v.

ROYAL ENFIELD NORTH AMERICA
                                                 JURY TRIAL DEMANDED
LIMITED and ROYAL ENFIELD
MOTORS LIMITED (INDIA),

        Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Flash Electronics Pvt. Ltd. (“Flash”), by and through its attorneys, brings its

Complaint against Royal Enfield North America Limited (“Royal NA”) and Royal Enfield

Motors Limited (“Royal India”) (collectively, “Defendants” unless otherwise indicated) and

hereby alleges as follows:

                                      NATURE OF ACTION

       1.       This is an action for patent infringement arising under the patent laws of the
United States, 35 U.S.C. §§ 1 et seq., specifically including 35 U.S.C. § 271.

                                          THE PARTIES

       2.       Plaintiff Flash is an Indian corporation with its principal place of business located

at 202 Western Avenue, Sainik Farms, New Delhi, India, 110044.

       3.       On information and belief, Defendant Royal India is a corporation organized under

the laws of India and having a principal place of business at 624 Tiruvottiyur High Road

Tiruvottiyur, Chennai, Tamil Nadu, India, 600019.




                                                  1

            Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 1 of 14 Document 1
        4.       On information and belief, Defendant Royal NA is a corporation organized under

the laws of Wisconsin and having a principal place of business at 226 North Water Street,

Milwaukee, WI 53202-5708 and is a subsidiary of Royal India.

        5.       On information and belief, Defendants Royal NA and Royal India conduct

business operations throughout the United States, including in the State of Wisconsin.

                              SUBJECT MATTER JURISDICTION

        6.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

                           PERSONAL JURISDICTION AND VENUE
        7.       This Court has personal jurisdiction over each Defendant because, inter alia, each

Defendant has conducted and continues to conduct business in this judicial district, either directly,

or through its subsidiaries, agents, and/or affiliates including, upon information and belief, by

marketing, selling, offering for sale, importing, and servicing motorcycles and related products

in the Eastern District of Wisconsin.

        8.       On information and belief, Defendant Royal India, directly or through

intermediaries (including distributors, retailers, and others) designs, develops, has made by

others, and makes motorcycles and related components, including products accused of

infringement in this action, outside the United States that it offers to sell and sells either directly

to customers in the United States, including the State of Wisconsin, or provides directly and/or

indirectly to Defendant Royal NA and/or others for importation into the United States, including

the State of Wisconsin.

        9.       On information and belief, Defendant Royal NA is a corporation organized under

the laws of Wisconsin and having a principal place of business at 226 North Water Street,

Milwaukee, WI 53202-5708. Furthermore, Defendant Royal NA directly, or through

intermediaries (including distributors, retailers, and others) ships, distributes, offers for sale, sells,

and advertises Motorcycles and related components, including products accused of infringement

in this action, in the United States, the State of Wisconsin, and this District.
                                                    2

             Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 2 of 14 Document 1
       10.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400.

Upon information and belief, Royal NA and Royal India make, use, offer to sell, sell, and/or

import into this judicial district motorcycles that include components that infringe the patent

asserted in this actions as well as inducing and contributing to infringement by others in and from

this district. Also, as stated previously on information and belief, Royal NA has a regular and

established place of business at 226 North Water Street, Milwaukee, WI 53202-5708 and is a

subsidiary of Royal India.

                                        PATENT-IN-SUIT
       11.     On February 20, 2018, United States Patent No. 9,899,866 (“the ’866 patent”),

entitled “Regulator Rectifier Device and Method for Regulating an Output Voltage of the Same”

was duly and legally issued by the United States Patent and Trademark Office (“PTO”). A true

and correct copy of the ’866 patent is attached as Exhibit A to this Complaint.

       12.     By assignment, Plaintiff owns all right, title, and interest in and to the ’866 patent.

Plaintiff has the right to sue and recover damages for the infringement of the ’866 patent.

                                  FACTUAL BACKGROUND

        A.   Flash Makes Cutting Edge Motorcycle Components for Many of the World’s
        Leading Motorcycle Companies

       13.     Flash makes cutting-edge components that power some of the world’s most
popular cars and motorcycles. Flash group products are used in Harley-Davidsons, Porsches,

BMWs, Volkswagens, Audi, General Motors vehicles, Yamaha motorcycles, Kawasakis, KTMs,

Piaggios, Bajaj Autos, Triumph, Ducati, Rotax and other famous automobiles.

       14.     Flash has won many awards for its cutting-edge products. For example, Flash has

won the Emerging India Award, GM Supplier Quality Excellence Award, and the Kaizen Gold

Trophy Award. Also, in 2008, Flash became the first Indian small and medium enterprise in the

automotive electrical and electronics category to be recognized by the government of India’s

Ministry of Science and Technology for its research and development operations.


                                                  3

          Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 3 of 14 Document 1
        B.     Defendants Copied Flash’s Patented Regulator Rectifier Technology

       15.     This case is about motorcycle regulator-rectifiers. These are the small but vital

components that smoothly and efficiently convert the AC (Alternating Current) voltage produced

in motorcycle engines into DC (Direct Current) voltage to charge the batteries, power the

headlights, light up the instrument panel, and otherwise drive the motorcycle’s electrical systems.

       16.     In around 2014, inventors in Flash’s R&D department made a breakthrough in the

design of regulator-rectifiers, which led to the ’866 patent.

       17.     Flash was researching using metal-oxide-semiconductor field-effect transistors

(“MOSFETs”) instead of thyristors as rectifying components in regulator/rectifiers. MOSFETs

could, in theory, make a regulator-rectifier device more efficient, but this wasn’t feasible at the

time because it was extremely difficult to efficiently control MOSFET-based regulator-rectifiers

while maintaining stable voltage and thermal efficiency. Flash solved these problems with a new

latch-based control circuit that not only effectively controlled the MOSFETs, but did so while

wasting less voltage and generating less unwanted heat than ever before.

       18.     Defendants at first sought to buy regulator-rectifiers from Flash—as Kawasaki,

KTM, Bajaj Auto, Piaggio, Mahindra-Jawa and others have done. But when the parties could not

agree on the price, Defendants instead, on information on belief, secretly reverse-engineered

Flash’s products and copied its patented technology.

       19.     On or about June 20, 2014, Royal India approached Flash to open negotiations to

purchase regulator-rectifiers from Flash. These negotiations were covered by a non-disclosure

agreement between Royal India and Flash signed on July 16, 2011.

       20.     As part of the negotiations, Royal India asked Flash to supply it with two

regulator-rectifiers as samples to help it evaluate whether to purchase those devices from Flash.

       21.     Flash provided those samples to aid in Royal India’s purchasing decision in good

faith on or about September 1, 2014.

                                                  4

          Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 4 of 14 Document 1
          22.   Flash understood that these samples were to be used only for the purposes of the

negotiation and were to be returned when the negotiation ended.

          23.   In the course of the negotiation, Flash repeatedly told Royal India that it had a

patent on the design of its regulator-rectifiers.

          24.   Flash also informed Defendants that its regulator-rectifier designs were patented

on other occasions. For example, it did so in writing in December 2014. Likewise, on November

26, 2018, Flash sent Defendants a Cease-and-desist letter (attached hereto as Exhibit C),

identifying the ’866 patent and again informing Defendants’ that the regulator-rectifier devices

in Defendants’ motorcycles infringed.
          25.   Returning to the negotiations between Flash and Royal India in or about 2014,

these proceeded until around April 2015, but the parties were ultimately unable to agree.

          26.   On or about August 2015, Royal India returned one of the samples it had received

from Flash.

          27.   But Royal India did not return the other sample. Instead, it told Flash that the

sample had been lost.

          28.   On information and belief, Royal India instead reverse-engineered this or another

sample of Flash’s product.

          29.   On information and belief, Royal India copied (or had another supplier copy)

Flash’s patented regulator-rectifier design based on its reverse engineering.

          30.   Indeed, Defendants’ regulator-rectifiers are identical in core respects to Flash’s

design.




                                                    5

           Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 5 of 14 Document 1
        31.     Figure 1 shows their respective circuit diagrams side by side.




                                      FIG. 1: Circuit Diagram


        32.     As Figure 1 shows, Defendants use exactly the same core components in their

regulator-rectifiers as are found in the Flash products. For example, Defendants use the same

voltage detection block, phase detection block, shunt block, rectification control block, MOSFET

driver, and MOSFET Rectifier Bridge in essentially the same configuration as Flash’s products.

        33.     Defendants also use these components in essentially the same way as Flash’s

products. For example, Defendants’ devices, like Flash’s: (a) feed the rectifier’s output voltage

back into the voltage detection block; (b) use this voltage detection block and a phase detection

block to drive the shunt control and rectification circuitry; and (c) use the shunt- and rectification-

control circuitry, along with the MOSFET driver block, to switch the MOSFETs of the bridge

between two modes of operation—a rectification mode and a shunt mode.

        34.     On information and belief, Defendants’ copying runs not just to the high-level

circuit design, but even to the specific design and assembly choices that Flash made.


                                                   6

          Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 6 of 14 Document 1
        35.    FIG. 2 below shows side-by-side photographs of the parties’ regulator rectifier

devices.

        36.    Fig. 2 shows, for example, that Flash assembles its device by separating the control

circuit and the power circuit. Defendants do exactly the same thing.

        37.    Likewise, Flash assembles its device by using a printed circuit board (“PCB”) with

a power device as a bottom layer. Defendants again do exactly the same.

        38.    Similarly, Flash assembles its device by placing the control circuit on top of the

power PCB circuit. Defendants have adopted this feature too.




                FIG. 2: Assembly of Plaintiff’s Product and Defendants’ Product



        39.    On information and belief, Defendants’ manufacture, promotion, repair, servicing,

use, sale and/or offer to sell in the United States, and/or importation into the United States, of its

motorcycles including Plaintiff’s regulator infringe, willfully infringes, contributes to

infringement, and induces infringement of one or more claims of the ‘866 patent, directly or

indirectly.




                                                  7

           Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 7 of 14 Document 1
                                               COUNT I

                           (Infringement of U.S. Patent No. 9,899,866)

        40.     Plaintiff repeats and re-alleges paragraphs 1-39 above as if fully set forth herein.

        41.     Defendants have infringed and continue to infringe the ’866 Patent. On

information and belief, Defendants infringement has been, and is, willful.

        42.     Defendants’ infringing motorcycles include, without limitation, the following

product lines: the “INT” line, the “Continental GT” line, the “Himalayan” line, and the “Classic”

line.
        43.     Royal NA designs, develops, manufactures, has manufactured by others, uses,

tests, markets, takes part in importation, sells, and offers to sell in, into, and for the United States,

including in and into this judicial district, motorcycles and components thereof that infringe one

or more claims of the ’866 patent, either literally or under the doctrine of equivalents, including

at least claims 1-29, under 35 U.S.C. §§ 271(a), (b), and/or (c). On information and belief, Royal

India imports, uses, tests, markets, sells, offers to sell, and provides services and support in and

into the United States, including in and into this judicial district, for motorcycles and components

thereof that infringe one or more claims of the ’866 patent, either literally or under the doctrine

of equivalents, including at least claims 1-29 under 35 U.S.C. §§ 271(a), (b), and/or (c).

        44.     Royal NA has directly infringed, and continues to directly infringe, at least claims

1-29 of the ’866 patent under 35 U.S.C. § 271(a) by designing, making, using, testing, marketing,

taking part in importation, selling, and offering to sell motorcycles and components thereof in,

into, and for the United States.

        45.     Royal India has directly infringed, and continues to directly infringe, at least

claims 1-29 of the ’866 patent under 35 U.S.C. § 271(a) by designing, importing, making, using,

testing, marketing, selling, offering to sell, and providing services and support related to

motorcycles and components thereof in, into, and for the United States.

        46.     Exhibit B to this Complaint is a claim chart showing one non-limiting example of

Defendants’ direct infringement, based on Plaintiff’s current information and belief. Exhibit B is
                                                    8

          Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 8 of 14 Document 1
an infringement chart showing in exemplary fashion how each limitation of Claim 1 is found in

a regulator-rectifier device of the infringing motorcycles.

       47.        Plaintiff makes this preliminary and exemplary identification of infringing

products and infringed claims without the benefit of discovery or claim construction in this action,

and expressly reserves the right to amend, augment, supplement, and revise its contentions based

on additional information obtained through discovery or otherwise, pursuant to the Federal Rules

of Civil Procedure, to this Court’s Local Rules and any applicable standing orders, and/or as is

otherwise appropriate.
       48.        In addition, Royal NA has induced, and continues to induce, infringement of at

least claims 1-29 of the of the ’866 patent under 35 U.S.C. § 271(b) by, among other things,

actively and knowingly aiding and abetting others who make, use, test, demonstrate, sell, license,

offer to sell within the United States and import into the United States infringing products

(including authorized dealers and repair service providers, retailers, consumers, and end users)

and who directly infringe the ’866 patent. Royal NA does so with the specific intent to encourage

their infringement, through activities such as intentionally designing, making, selling, offering to

sell, importing, marketing, advertising and promoting infringing motorcycles and components

thereof, creating and distributing technical, marketing, promotional, educational, and other

product literature for infringing motorcycles; and offering technical support, training, education,

repair, and other services for infringing motorcycles. These activities are designed to invite,

instruct, encourage, enable, and facilitate the making, use, offer for sale, and sales of the

motorcycles in a manner that infringes the ’866 patent. In part, Royal NA maintains and/or

provides     or    directs   content   for   websites,   including    the   following     webpage:

https://www.royalenfield.com/us/en/home/motorcycles/owners-manual/, that offer technical,

promotional, and support information regarding Royal NA’s products accused of infringement in

this case, as well as links to other Royal NA web sites with additional similar information.

Furthermore, the regulator-rectifier devices in the accused products infringe by design and have

reasonable purpose other than infringement.
                                                 9

           Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 9 of 14 Document 1
       49.     Royal NA had knowledge of the ’866 patent from the course of dealings between

the parties, as described above, and in no event later than upon receipt of Flash’s cease-and-desist

letter in November 2018. Royal NA has intentionally engaged and continues to engage in its

above-described inducement activities while it knows or is willfully blind to the fact that its

actions would induce actual infringement of the ’866 patent.

       50.     Royal India has induced, and continues to induce, infringement of at least claims

1-29 of the ’866 patent under 35 U.S.C. § 271(b) by, among other things, actively and knowingly

aiding and abetting others who make, use, test, sell, license, offer to sell within the United States

and/or import into the United States infringing motorcycles (including Royal NA, authorized

dealers and repair service providers, retailers, consumers, and end users) and who directly

infringe the ’866 patent. Royal India does so with the specific intent to encourage their

infringement, through activities such as intentionally selling, offering to sell, importing,

marketing, advertising and promoting infringing motorcycles and components thereof; creating

and distributing technical, marketing, promotional, educational, and other product literature for

infringing motorcycles; and offering technical support, training, education, repair, and other

services for infringing motorcycles. These activities are designed to invite, instruct, encourage,

enable, and facilitate the making, use, offer for sale, and sales of the motorcycles and components

thereof in a manner that infringes the ’866 patent. In part, Royal India maintains a website marked

at   https://www.royalenfield.com/us/en/home/motorcycles/owners-manual/             that   provides

technical, promotional, and support information regarding Royal India products accused of

infringement in this case, as well as links to other Royal India web sites with additional similar

information. Furthermore, the regulator-rectifier devices in the accused products infringe by

design and have no reasonable purpose other than infringement.

       51.     Royal India had knowledge of the ’866 patent from the course of dealings between

the parties, as described above, and in no event later than upon receipt of Flash’s cease-and-desist

letter in November 2018. Royal India has intentionally engaged and continues to engage in its


                                                 10

         Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 10 of 14 Document 1
above-described inducement activities while it knows or is willfully blind to the fact that its

actions would induce actual infringement of the ’866 patent.

       52.     Furthermore, Royal NA has contributed to, and continues to contribute to,

infringement of at least claims 1–29 of the ’866 patent under 35 U.S.C. § 271(c) by others who

make, use, test, license, sell, and/or offer to sell within the United States infringing and

components thereof (including authorized dealers and repair service providers, retailers,

consumers, and end users) and directly infringe the ’866 patent.

       53.     Royal NA’s infringing motorcycles and components thereof (e.g. their regulator-

rectifier components) constitute a material part of the inventions claimed in the ’866 patent, for

example as shown in the infringement chart of Exhibit B.
       54.     Royal NA knew the infringing motorcycles and components thereof to be

especially made or adapted for use in infringement of the ’163 patent, and not a staple article or

commodity of commerce suitable for substantial non-infringing use. Claim 1, for example, recites

a “regulator rectifier device.” The accused regulator-rectifier component is not suitable for

substantial noninfringing use because, for example, the accused technology is incorporated in the

very design of the infringing regulator-rectifier, is used substantially whenever that device is used

in its normal and expected use, and this occurs substantially whenever the accused motorcycles

are being driven.

       55.     Royal NA has intentionally engaged and continues to engage in its above-

described contributory infringement activities while it knows or is willfully blind to the fact that

its actions would contribute to actual infringement of the ’866 patent.

       56.     Royal India has contributed to, and continues to contribute to, infringement of at

least claims 1–29 of the ’866 patent under 35 U.S.C. § 271(c) by others who make, use, test,

license, sell, and/or offer to sell within the United States and/or import into the United States

infringing motorcycles and components thereof (including Royal NA, authorized dealers and

repair service providers, retailers, consumers, and end users) and directly infringe the ‘866 patent.


                                                 11

         Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 11 of 14 Document 1
        57.    Royal India’s motorcycles and components thereof (e.g. their regulator-rectifier

components) are a material part of the inventions claimed in the ’866 patent, for example as

shown in the infringement chart of Exhibit B.

        58.    Royal India knows and has known the accused motorcycles and components

thereof to be especially made or adapted for use in infringement of the ’866 patent, and not a

staple article or commodity of commerce suitable for substantial non-infringing use. Claim 1, for

example, recites “regulator rectifier device.” The accused regulator-rectifier component is not

suitable for substantial noninfringing use because, for example, the accused technology is

incorporated in the very design of the infringing regulator-rectifier, is used substantially whenever

that device is used in its normal and expected use, and this occurs substantially whenever the

accused motorcycles are being driven.
        59.    Royal India has intentionally engaged and continues to engage in its above-

described contributory infringement activities while it knows or is willfully blind to the fact that

its actions would contribute to actual infringement of the ’866 patent.

        60.    Based on the facts discussed previously, Royal NA and Royal India’s infringement

is willful.

        61.    Plaintiff is entitled to damages in accordance with 35 U.S.C. § 284.

        62.    The infringing activities, including the willful infringing activities, of each

Defendant have caused and will continue to cause Plaintiff irreparable harm, for example due to

the loss of Plaintiff’s exclusive right to practice its patent, and because Plaintiff has no adequate

remedy at law for the loss of such exclusivity, absent an injunction.

                                     PRAYER FOR RELIEF

        Plaintiff respectfully prays for the following relief:

a)      Judgment in favor of Plaintiff that each Defendant has directly infringed the ’866 patent;

b)      Judgment in favor of Plaintiff that each Defendant has indirectly infringed the ’866 patent;

c)      Judgment that each Defendant’s infringement of the ’866 patent is willful;


                                                  12

          Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 12 of 14 Document 1
d)     An award of damages sufficient to compensate Plaintiff for Defendants’ infringement of

       the ’866 patent in an amount not less than a reasonable royalty;

e)     An award of all other damages permitted by 35 U.S.C. § 284, including increased damages

       up to three times the amount of compensatory damages found;

f)     A permanent injunction against Defendants, their directors, officers, agents, servants and

       employees, and those acting in privity or in concert with them, and their parents,

       subsidiaries, divisions, branches, affiliates, successors and assigns, from further acts of

       infringement, willful infringement, induced infringement, or contributory infringement of

       the ‘866 patent;
g)     A judgment in favor of Plaintiff that this case is “exceptional” under 35 U.S.C. § 285, and

       an award to Plaintiff of its reasonable attorneys’ fees incurred in this action;

h)     An award of pre- and post-judgment interest, and the taxation of all allowable costs

       against Defendants;

i)     That Defendants be ordered to provide an accounting for the damages resulting from the

       infringement of the Patents-in-Suit, together with interest and costs, and all other damages

       permitted by 35 U.S.C. § 284, including an accounting for infringing sales not presented

       at trial and an award by the court of additional damages for any such infringing sales; and

j)     For such other and further relief as this Court shall deem appropriate.



                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all issues on which trial by jury is available under applicable law.




                                                 13

         Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 13 of 14 Document 1
Dated: May 16, 2019                   Respectfully submitted,

                                      FISH & RICHARDSON P.C.

                                      By: /s/ Ricardo J. Bonilla
                                          Ricardo J. Bonilla
                                          rbonilla@fr.com
                                          Texas Bar No. 24082704
                                          1717 Main Street, Suite 5000
                                          Dallas, Texas 75201
                                          (214) 747-5070 - Telephone
                                          (214) 747-2091 - Facsimile

                                          Of Counsel

                                          Adam Kessel (SBN 661211)
                                          kessel@fr.com
                                          Proshanto Mukherji (SBN 675801)
                                          mukherji@fr.com
                                          Stephen Colter (SBN 698812),
                                          colter@fr.com
                                          One Marina Park Drive
                                          Boston, MA 02210-1878
                                          Tel: (617) 542-5070
                                          Fax: (617) 542-8906

                                      ATTORNEYS FOR PLAINTIFF
                                      FLASH ELECTRONICS PVT. LTD.




                                     14

       Case 2:19-cv-00736-DEJ Filed 05/16/19 Page 14 of 14 Document 1
